 


109 HCON 321 IH: Providing that the new permanent Council of Representatives of Iraq is encouraged to debate and vote on whether or not a continued United States military presence in Iraq is desired by the Government of Iraq.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 321 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Kucinich (for himself, Mr. Paul, Mr. Abercrombie, Mr. Brown of Ohio, Mr. Conyers, Mr. Davis of Illinois, Mr. Farr, Mr. Filner, Mr. Grijalva, Mr. Hinchey, Mr. Jackson of Illinois, Ms. Kaptur, Ms. Kilpatrick of Michigan, Ms. Lee, Mr. Lewis of Georgia, Mr. McDermott, Mr. Meeks of New York, Mr. Owens, Mr. Rahall, Mr. Ryan of Ohio, Ms. Solis, Mr. Stark, Mr. Thompson of Mississippi, Ms. Watson, and Ms. Eddie Bernice Johnson of Texas) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Providing that the new permanent Council of Representatives of Iraq is encouraged to debate and vote on whether or not a continued United States military presence in Iraq is desired by the Government of Iraq. 
 
Whereas December 15, 2005, marks the day that a permanent Council of Representatives is elected in Iraq; 
Whereas according to the Iraqi constitution, the federal government in Iraq has exclusive power over foreign policy and negotiations and national defense policy, and the Council of Representatives specifically has the responsibility of creating new law and certifying treaties and international agreements; and 
Whereas a continued United States military presence in Iraq is a matter for the elected government of Iraq, a sovereign nation, to decide: Now, therefore, be it,  
 
That— 
(1) the new permanent Council of Representatives of Iraq is encouraged to debate and vote on whether or not a continued United States military presence in Iraq is desired by the Government of Iraq; and  
(2) that such a debate and vote should be conducted in an open and transparent manner, and should occur as soon as practicable. 
 
